PER CURIAM.
The final summary judgment under review is affirmed upon a holding that: (a) the record before the trial court aside from the Michigan default judgment, was sufficient to support the summary judgment entered below [see R. 1-7, 11-16, 20-24]; (b) the Michigan default judgment, which was rendered against the defendant’s principal herein, was properly considered by the trial court to support the otherwise valid summary judgment entered below; (c) the defendant’s affirmative defenses were properly struck by the trial court as stating legally insufficient defenses; and (d) the plaintiff was properly allowed to bring the instant lawsuit. See Scholtz v. Hartford Accident & Indemnity Co., 88 F.2d 184 (5th Cir. 1937); Lake County v. Massachusetts Bonding & Insurance Co., 75 F.2d 6 (5th Cir. 1935); § 493.09(1), Fla.Stat. (1979); 10 Williston on Contracts § 1256 (1967); Annot., 59 A.L.R.2d 752 (1958).